

Exhibit 10.8.4
Coca-Cola Enterprises, Inc.
Form of Stock Option Agreement For
Senior Officers in the United States




Name of Optionee:


Number of Options, each one for one share of common stock of Coca-Cola
Enterprises, Inc.:


Grant Date:


Option Expiration Date, ten years from the Grant Date:


Option Exercise Price:


Service Date(s):




The terms and conditions applicable to the grant of stock options made by
Coca-Cola Enterprises, Inc. (the “Company”) to U.S. executives on [Grant Date]
are described below.


This grant was made under the Coca-Cola Enterprises, Inc. 2010 Incentive Award
Plan (As Amended Effective February 7, 2012) (the “Plan”), the terms of which
are incorporated into this document. All capitalized terms in this agreement
(the “Agreement”) shall have the meaning assigned to them in this Agreement or
in the Plan.


1.
Grant of Options. A stock option (also referred to as an option) is the right to
purchase a share of the Company’s stock at a specified price. The exercise price
of stock options granted to you on [Grant Date] is [Option Exercise Price], the
closing trading price of the Company's stock on that date.

 
2.
Vesting of Options. The stock options under this grant vest (become exercisable)
at the earliest of:



a.
As long as you are continuously employed by (or, subject to the terms of your
2012 employment agreement, providing consulting services to) the Company or a
Subsidiary through the Service Date(s).



b.
One-hundred percent (100%) upon your death or termination due to Disability



c.
On a pro rata basis in the event of your Severance Termination. The pro rata
fraction is determined for each unvested tranche of options by dividing the
number of months between the grant date and your termination date by the number
of months between the grant date and the applicable Service Date.



d.
One-hundred percent (100%) in the event of your Severance Termination within 24
months following a Change in Control of the Company (as defined in the Plan)



3.
Term of Options. You have until [Option Expiration Date] to exercise any vested
options, except that any options that are or become vested at the time of your
termination of employment due to your death or Disability may only be exercised
up to the earliest of (i) Option Expiration Date] and (ii) 60 months following
such termination.



4.    Definitions. For purposes of this grant, the following definitions apply:


a.
“Cause” means (i) willful or gross misconduct by you that is materially
detrimental to the Company or a Subsidiary, including but not limited to a
willful violation of the Company’s trading policy or code of business conduct
that is materially detrimental to the Company or a Subsidiary, (ii) acts of
personal dishonesty or fraud by you toward the Company or a Subsidiary, (iii)
your conviction of a felony, except for a conviction related to vicarious
liability based solely on your position with the Company or a Subsidiary,
provided that you had no involvement in actions leading to such liability or had
acted upon the advice of the Company’s or a Subsidiary’s counsel, or (iv) your
refusal to cooperate in an investigation of the Company or a Subsidiary if
requested to do so by the Board of Directors of the Company. For purposes of
this definition of Cause, no act or failure to act by you shall be considered
“willful” unless it occurs without your good faith belief that such act or
failure to act was in, or not contrary to, the best interests of the Company.
Before you may be terminated for Cause, you shall be given 30 days to cure your
misconduct, if cure is possible.



b.
“Disability” means your inability by reason of a medically determinable physical
or mental impairment, to engage in the ordinary duties of your position with the
Company, which condition, in the opinion of a doctor mutually agreed upon by you
and the Company, is expected to have a duration of not less than one year.



c.
“Good Reason” means (i) a material diminution of duties, responsibilities or
authority or a material adverse change in the scope of authority, as measured
from your first role with the Company on October 2, 2010, (ii) a reduction in
base salary or annual target cash incentive opportunity, or (iii) a change from
the work location specified in your employment agreement with the Company that
was not mutually agreed upon in writing by you and the Company, provided,
however, that (A) you do not consent in writing to such event, (B) you give
written notice to the Company within 60 days of the date on which you first
receive notice of the circumstances giving rise to the event, (C) the Company
has not remedied the matter within 30 days, and (D) if the matter is not
remedied, you actually separate from service.



d.
“Severance Termination” means your involuntary termination without Cause or,
within 24 months following a Change in Control of the Company, your voluntary
termination for Good Reason, provided you execute a release of all potential
claims against the Company at the time and in the manner specified in your
employment agreement with the Company.



5.
Exercise of Options. You may exercise your vested options by following the
procedures established from time to time by the Company.



6.    Nature of Grant. In accepting the grant, you are acknowledging that:
a.
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan;

b.
the grant of the options is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

c.
all decisions with respect to future option grants, if any, will be at the sole
discretion of the Company; and

d.
in consideration of the grant of options, no claim or entitlement to
compensation or damages shall arise from termination of the options or
diminution in value of the options or shares purchased through exercise of the
options resulting from termination of your employment by the Company or your
employer (for any reason whatsoever and whether or not in breach of local labor
laws), and you irrevocably release the Company and your employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
grant, you shall be deemed irrevocably to have waived your entitlement to pursue
such claim.



7.
Responsibility for Taxes. Regardless of any action the Company or your employer
takes with respect to any or all income tax, social insurance, payroll tax or
other tax-related (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and may exceed the amount actually withheld by the Company or
your employer. You further acknowledge that the Company and/or your employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the option grant, including
the grant, vesting or exercise of the option, the subsequent sale of shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit and are under no obligation to structure the terms of the grant or
any aspect of the option to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Further if you become subject to tax
in more than one jurisdiction between the grant date and the date of any
relevant taxable event, you acknowledge that the Company and/or your employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.



Prior to any relevant tax withholding event, you will pay or make adequate
arrangements satisfactory to the Company and/or your employer to satisfy all
Tax-Related Items obligations of the Company and/or your employer. In this
regard, you authorize the Company and/or your employer to withhold all
applicable Tax-Related Items legally payable by you from your wages or other
cash compensation paid to you by the Company and/or your employer.
Alternatively, or in addition, the Company or your employer may (i) withhold
from the proceeds of the sale of shares that you acquire upon exercise of the
options to meet the withholding obligation for Tax-Related Items, and/or (ii)
withhold in shares to be issued upon exercise, provided, however, that
withholding in shares of Stock shall be subject to approval by the Committee to
the extent deemed necessary or advisable by counsel to the Company at the time
of any relevant tax withholding event. To avoid negative accounting treatment,
the Company may only withhold the amount of shares necessary to satisfy the
minimum withholding amount. Finally, you will pay to the Company or your
employer any amount of Tax-Related Items that the Company or your employer may
be required to withhold as a result of your participation in the Plan or your
purchase of shares that cannot be satisfied by the means described above. The
Company may refuse to honor the exercise and refuse to deliver the shares or the
proceeds of the sale of shares to you if you fail to comply with your
obligations in connection with the Tax-Related Items.


8.
Deemed Acceptance of Grant. You will be deemed to have accepted the grant and
the terms and conditions of the Plan and this document unless you notify the
Company otherwise in writing. This deemed acceptance will apply even if you do
not acknowledge acceptance though the electronic means the Company may make
available.



9.
Repayment/Forfeiture.  Any benefits you may receive hereunder shall be subject
to repayment or forfeiture as may be required to comply with (i) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted or
(ii) similar rules under the laws of any other jurisdiction.



10.
Data Privacy. By accepting this award, you hereby explicitly consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement by and among, as applicable, your employer,
the Company, and Affiliated Companies for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all restricted stock units or any
other entitlement to shares awarded, canceled, vested, unvested or outstanding
in your favor, for the purpose of implementing, administering and managing the
Plan (“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares received upon vesting of
the restricted stock units may be deposited. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consent herein, in
any case without cost, by contacting in writing the Executive Compensation
Office. You understand that refusal or withdrawal of consent may affect your
ability to participate in the Plan.
11.
Severability. If one or more of the provisions of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.



12.
Waiver. The waiver by the Company with respect to your (or any other
Participant’s) compliance with any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by you of any provision of this Agreement.



13.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Options and on any shares
of Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.



14.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.



15.
Headings. The headings in this Agreement have been inserted for convenience of
reference only, and are to be ignored in any construction of the provisions of
this Agreement.



16.
Plan Administration. The Company is the administrator of the Plan, whose
function is to ensure the Plan is managed according to its respective terms and
conditions. A request for a copy of the Plan and any questions pertaining to the
Plan should be directed to:



COCA-COLA ENTERPRISES, INC.
EXECUTIVE COMPENSATION OFFICE
2500 WINDY RIDGE PARKWAY
ATLANTA, GA, 30339
USA
(678) 260-3000





        